Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner. 

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“A slope estimation device that estimates” in claim 1
“an input section that acquires” in claim 1 
“a centripetal force detecting section that detects” in claim 1
“a slope computing section that computes” in claim 1
“a gravity center position detecting section that detects” in claim 2 and claim 3
 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "a front-back direction of the vehicle" in line 6.  There is insufficient antecedent basis for the “vehicle” limitation in the claim.

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. The claims recite “... a slope computing section that computes the slope of the traveling road based on the detected value of the acceleration sensor…the slope computing section computes the slope of the traveling road by determining a component of the centripetal force superimposed on the detected value of the acceleration sensor based on a turning center position of the vehicle, a gravity center positon of the vehicle, and an installation position of the acceleration sensor, and by subtracting the component of the centripetal force from the detected value of the acceleration sensor.” which calculates a slope of a road based on gathered information. 
Step 1: This claim is directed to a method of equivalent consumption minimization strategy for a hybrid vehicle.
Step 2A, Prong One: 
The limitations of calculating a slope of a road where a vehicle travels is a process that, under its broadest reasonable interpretation, covers performance of mathematic relationships without any inventive concepts. That is, other than reciting “A slope estimation device” or “an input section” or “a centripetal force detecting section” nothing in the claim element precludes 
Step 2A, Prong Two:
This judicial exception is not integrated into a practical application because the claims recite additional elements: “acquires a detected value of an acceleration sensor…detects centripetal force…a turning center position of a vehicle, a gravity center position of the vehicle, and an installation position of the acceleration sensor…” The acquisition steps of obtaining this acceleration from a sensor, the centripetal force from a sensor, and the turning, gravity and installation position of the sensor is recited at a high level of generality (i.e., as a general means of mere data gathering for a vehicle for optimal operating conditions), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, this additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that the gathering of forces is anything other than a generic, off-the-shelf computer component in the form of various modules as e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 MPEP 2106.05(d) II) and are not significantly more than the judicial exception. As such, the claims are ineligible. 

Claims 2-5 are additionally rejected for similar reasons as those found above. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arnberg et al. (US Patent No. US 5,440,923 hereinafter “Arnberg”) in view of Plannelles et al. (Foreign Patent Translation FR 2884311 hereinafter “Plannelles”).

	Regarding claim 1 Arnberg discloses:

	A slope estimation device that estimates a slope of a traveling road where a vehicle travels, the slope estimation device comprising: (Arnberg col. 1 lines 7-10) an input section that acquires a detected value of an acceleration sensor for detecting acceleration in a front-back direction of the vehicle; (Arnberg col. 2 lines 24-35, col. 4 lines 32-61 wherein a forward backward i.e. longitudinal acceleration is determined in the X direction) a centripetal force detecting section that detects centripetal force acting on the acceleration sensor due to a turning motion of the vehicle; (Arnberg col. 3 lines 30-39 col. 4 lines 32-61 wherein centripetal Y acceleration is determined for the vehicle) and a slope computing section that computes the slope of the traveling road based on the detected value of the acceleration sensor, (Arnberg col. 4 lines 32-61 wherein an inclination i.e. slope of the vehicle is determined in the X and Y direction of travel) wherein when the vehicle is in the turning motion, (Arnberg col. 4 lines 32-61 wherein  … and an installation position of the acceleration sensor, (Arnberg fig. 2 inkl y and inklx, PU col. 4 lines 32-61 wherein the inclination/acceleration position is taken based on the mounting position of the sensors) and by subtracting the component of the centripetal force from the detected value of the acceleration sensor. (Arnberg col. 2 lines 36-48, col. 3 lines 30-39 wherein subtractions are made to determine the inclination of the vehicle).  

Arnberg does not appear to disclose:

the slope computing section computes the slope of the traveling road by determining a component of the centripetal force superimposed on the detected value of the acceleration sensor based on a turning center position of the vehicle, a gravity center position of the vehicle,

However, in the same field of endeavor of vehicle controls Plannelles discloses:

“the slope computing section computes the slope of the traveling road by determining a component of the centripetal force superimposed on the detected value of the acceleration sensor based on a turning center position of the vehicle, (Plannelles translation page 3 3rd full paragraph wherein the slope and acceleration are determined based on the center of rotation and the center of gravity of the vehicle) a gravity center position of the vehicle,” (Plannelles translation page 3 3rd full paragraph wherein the slope and acceleration are determined based on the center of rotation and the center of gravity of the vehicle)

th full paragraph). 

Regarding claim 2 Arnberg in view of Plannelles discloses all of the limitations of claim 1 but Arnberg does not appear to further disclose:

further comprising a gravity center position detecting section that detects the gravity center position.  

However, in the same field of endeavor of vehicle controls Plannelles discloses:

“further comprising a gravity center position detecting section that detects the gravity center position.” (Plannelles translation page 3 3rd full paragraph wherein the slope and acceleration are determined based on the center of rotation and the center of gravity of the vehicle). 

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the center of rotation and gravity of Plannelles with the slope estimation system of Arnberg because one of ordinary skill would have been motivated to make this modification in order to further improve the ability to detect the slope of a vehicle based on gravity and rotational forces on the vehicle (Plannelles translation page 2 5th full paragraph). 

Regarding claim 3 Arnberg in view of Plannelles discloses all of the limitations of claim 2 but Arnberg does not appear to disclose: 

wherein the gravity center position detecting section detects the gravity center position based on an operation condition of a vibration isolating support device that supports a body of the vehicle.

However, in the same field of endeavor of vehicle controls Plannelles discloses: 

“wherein the gravity center position detecting section detects the gravity center position based on (Plannelles translation page 3 3rd full paragraph wherein the slope and acceleration are determined based on the center of rotation and the center of gravity of the vehicle) an operation condition of a vibration isolating support device that supports a body of the vehicle.” (Plannelles page 5 1st full paragraph wherein the vehicle information is gathered from suspension displacement of the vehicle i.e. vibration isolating support as seen in applicant’s specification [0015]).

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the center of rotation and gravity of Plannelles with the slope estimation system of Arnberg because one of ordinary skill would have been motivated to make this modification in order to further improve the ability to detect the slope of a vehicle based on gravity and rotational forces on the vehicle (Plannelles translation page 2 5th full paragraph). 

claim 4 Arnberg in view of Plannelles discloses all of the limitations of claim 1 and Arnberg further discloses:

	The slope estimation device according to claim 1, wherein the centripetal force detecting section detects the centripetal force based on rotational angular velocity of the vehicle (Arnberg col. 2 36-48, col. 4 lines 32-61 wherein centripetal forces are determined for the vehicle based on angular velocity) and vehicle speed of the vehicle.  (Arnberg clm 5 col. 2-3 lines 49-2 wherein the vehicle speed is gathered).

	Regarding claim 5 Arnberg in view of Plannelles discloses all of the limitations of claim 1 and Arnberg further discloses:

	A vehicle comprising the slope estimation device according to claim 1. (Arnberg col. 2 lines 23-35 wherein the vehicle includes the slope estimation device).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180029603 A1 discloses a lateral acceleration with a center of gravity turning maneuver
JP 2021076901 A discloses subtracting a centripetal force in order to achieve an attitude angle estimation

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664